Citation Nr: 0834437	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for neurocirculatory asthenia/psychoneurosis, with 
cardiac manifestations.

2.  Entitlement to service connection for neurocirculatory 
asthenia/psychoneurosis, with cardiac manifestations.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2006 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Baltimore, Maryland, which in part reopened a previously 
denied claim for service connection for a neurocirculatory 
asthenia/psychoneurosis but denied this claim on the merits.  
The RO also denied multiple service-connection claims for 
osteoarthritis of both knees, a right torso scar, bilateral 
hearing loss, a bilateral foot condition, a frostbite 
condition for both toenails, osteoarthritis of both shoulders 
and a bilateral eye condition, which the veteran also 
appealed. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in the Central Office, a transcript 
of which is associated with the claims folder.  At this 
hearing, the veteran withdrew the appealed claims for 
service-connection for osteoarthritis of both knees, a right 
torso scar, bilateral hearing loss, a bilateral foot 
condition, a frostbite condition for both toenails, 
osteoarthritis of both shoulders and a bilateral eye 
condition.  These issues are no longer in appellate status.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
neurocirculatory asthenia/psychoneurosis, with cardiac 
manifestations is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2003 rating decision denied the veteran's claim 
for service connection for neurocirculatory 
asthenia/psychoneurosis, with cardiac manifestations.  The 
veteran was provided notification of the rating decision and 
of his appellate rights in July 2003; however, he did not 
appeal this determination.

2.  New evidence received since the June 2003 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.


CONCLUSIONS OF LAW

1.  The June 2003 decision, denying the claim for service 
connection for a neurocirculatory asthenia/psychoneurosis, 
with cardiac manifestations, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  New and material evidence has been received since the 
June 2003 decision, and the claim for service connection 
neurocirculatory asthenia/psychoneurosis, with cardiac 
manifestations is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is reopening this 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II. New and Material Evidence

In a June 2003 rating the RO denied service connection for a 
neurocirculatory asthenia/psychoneurosis manifested by 
precordial pain, dyspnea, systolic murmur, palpitations, 
faintness on exertion and transient hypertension.  The 
disability was denied as having existed prior to service and 
the RO noted that there must be objective evidence of 
worsening of the preexisting condition in order to grant 
service-connection by aggravation.  The RO indicated there 
was no evidence that the condition permanently worsened as a 
result of service.  Notice of this decision was sent in July 
2003 and the veteran did not appeal.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A.  
§§ 7104, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2007).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002). 

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Among the evidence before the RO in June 2003 includes the 
service treatment records.  These include records from an 
induction examination dated in July 1942 which showed his 
cardiovascular system to be normal and his nervous system to 
be normal.  He had no history of mental hospitalization.  His 
blood pressure was 140/80 and his sitting pulse was 70.  He 
was deemed qualified for induction.  In early September 1943 
he underwent consultation for a possible neurocirculatory 
asthenia, with symptoms of precordial pain associated with 
marked weakness and heart palpitations.  He was noted to tend 
to run a rapid pulse and his blood pressure was 154/108.  His 
heart was not enlarged, but on occasions he had a marked 
apical impulse with a blowing systolic murmur not present on 
the date of the consult.  He was noted to have been treated 
with sedation and gradual increasing exercises.  He had a 
possible neurocirculatory asthenia.  He showed no improvement 
but his exercise tolerance test was normal.  The consultant 
noted the veteran having given a history of pain in his lower 
left chest all of his life aggravated by heavy lifting.  He 
was known to have taken light work at time due to his pain.  
He indicated that 2 years ago prior to service, he was told 
he had a weak heart.  He also was noted to report a family 
history of heart problems in his mother and grandmother.  He 
indicated that he was in the Army for 13 months, which he 
liked but had problems with pain in his left lower chest 
induced by work or carrying a pack.  

Physical examination showed no cardiac enlargement, a blood 
pressure of 160/96-90, and a systolic aortic murmur over the 
right second and left third interspaces.  The murmur appeared 
and disappeared with position changes.  The impression was 
psychoneurosis, mild, caused by cardiac anxiety manifested by 
pain in the left chest, and palpitating marked weakness.  The 
consultant recommended further cardiac workup and also 
discharge from the services should symptoms persist.  He was 
hospitalized from the end of September through the end of 
October 1943 for further evaluation of ongoing cardiac 
symptoms of neurocirculatory asthenia.  He continued to have 
complaints of precordial pain brought on by exertion and 
generalized weakness and palpitations.  The records also 
reflected that he indicated he had a "weak heart" prior to 
service and had problems with such symptoms as chest pain and 
associated general weakness on exertion prior to service, to 
include doing heavy labor prior to service.  The findings 
continued to be significant for a marked apical impulse with 
systolic murmur over the precordium.  However there were no 
symptoms commonly found in organic heart disease.  The 
treating doctors impression was that the veteran was 
functional rather than organic in his heart disease and a 
psychiatric consult concurred and diagnosed psychoneurosis 
mild, caused by cardiac anxiety manifested by pain in the 
left chest, palpitation and marked weakness.  His final 
diagnosis in October 1946 was neurocirculatory asthenia, 
moderately severe, manifested by precordial pain, dyspnea, 
palpitations and faintness on exertion.  He was deemed unfit 
for military duty due to such symptoms.

Also before the RO in June 2003 were VA treatment notes from 
1999 to 2002 which included a May 1999 screen for depression 
and PTSD which was negative.  Another May 1999 record from 
oncology noted problems with hypertension for which he was 
taking medications of metroprolol and hydrochloro, but had no 
symptoms of hypertension.  His blood pressure was 180/70 and 
echogram in 1996 was noted to show an aortic valve 
thickening, with a chest X-ray from 1997 said to show mild 
cardiomegaly.  The assessment included room for improvement 
in blood pressure which has shown consistent systolic 
hypertension on the past few clinic visits.  Plans included 
adding a low dose ACE inhibitor.  He continued to be followed 
throughout 2000 for hypertension, with his systolic blood 
pressure continuing to be elevated in the records.  A 
September 2000 follow-up reflected an opinion that the 
elevated systolic blood pressure may be due to aortic 
regurgitation.  A November 2000 routine follow-up was 
noteworthy for continued findings of elevated systolic blood 
pressure, with the reading of 180/80, pulse of 63, heart with 
regular rate and rhythm but with a slight murmur at the base.  
He was doing well and had no chest pain however.  

VA treatment records from 2001 reflected a continued history 
of hypertension, and July 2001 records included findings of a 
Grade II/VI systolic murmur at the apex and base.  A November 
2001 progress note noted the veteran to be 83 years old, with 
a history of hypertension for 10-12 years.  He continued to 
have problems with control of his hypertension in the records 
from 2002, with his systolic readings continuing to be 
elevated, but he continued to have no complaints of chest 
pain or shortness of breath as noted in follow-ups from June 
2002 and October 2002. 

Among the evidence submitted after the June 2003 rating 
decision was a November 2003 VA examination, which did 
include some complaints of the heart fluttering.  The veteran 
stated that this had been present since 1943.  He could 
recall no diagnosis of organic heart disease.  He was on no 
heart medications.  He had no past history of a diagnosis of 
myocardial infection.  He had a diagnosis of hypertension and 
was on HCTZ.  His blood pressure was 188/90.  Auscultation 
revealed a regular rhythm.  He had a systolic ejection murmur 
over the precordium.  There was no cardiomegaly to 
percussion.  The diagnostic tests included an 
electrocardiogram which showed a septal infarct and ST and T 
wave that was abnormal.  The diagnosis was recurrent heart 
fluttering.  He was diagnosed with hypertension.  This 
examination did not contain an opinion regarding the etiology 
of his symptoms.  

The veteran also submitted several articles after June 2003 
which included VA and other articles regarding the 
relationship between various psychiatric disorders and 
service, to include the aggravation of preexisting disorders 
such as personality disorders.  There was also an article 
addressing the relationship between certain psychiatric 
conditions and heart problems.  

The veteran testified at a September 2008 hearing that he was 
processed out of service as unfit due to a neurocirculatory 
asthenia.  He described having chest pains in service.  He 
also said he had pneumonia in service that scarred his lungs.  
He said that after service he worked for 38 years at an 
airport and continued to have heart related symptoms and 
shortness of breath throughout this career.  His 
representative argued that changes in the law and regulations 
pertaining to preexisting conditions are liberalizing laws 
that should either be the basis for reopening the previous 
claim or as a basis for adjudicating this matter as a new 
claim.

For the foregoing reasons, the Board finds that the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) is 
applicable in this case.  As such, the Board finds that the 
evidence submitted following the June 2003 decision is new 
evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  At 
minimum, the record establishes that the heart and/or 
psychoneurosis problems shown during service and previously 
is still currently manifested, with the complaints reported 
by the veteran in the November 2003 VA examination shown to 
be the same as those symptoms shown in the service treatment 
records.  Essentially, the new evidence is relevant to the 
matter of possible chronic aggravation of a pre-service 
disorder.  

In this regard, there has been a change in the interpretation 
of the law with respect to the adjudication of claims 
involving pre-existing conditions and the application of the 
presumption of soundness, which requires the VA to show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOGCPREC 3-2003, 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), see also 
Cotant v. Principi, 17 Vet. App. 116 (2003).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2007).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

Therefore, while perhaps not a basis in and of itself to 
reopen the claim, the combination of the appellant's in- 
service and post-service history of his heart/psychoneurosis 
disability, with the change in the interpretation of the 
applicable law, supports the reopening of the claim.

In essence, in connection with evidence previously assembled, 
the new VA examination of November 2003, lay evidence and the 
recent change in the interpretation of the law with respect 
to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness now raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the June 2003 decision is new and material, and 
the claim for service connection of a neurocirculatory 
asthenia/psychoneurosis, with cardiac manifestations is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).



ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for neurocirculatory 
asthenia/psychoneurosis, with cardiac manifestations has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for neurocirculatory asthenia/psychoneurosis, with 
cardiac manifestations was reopened based on the submission 
of new and material evidence.

The veteran has testified as to having had continued 
treatment at the VA Medical Center in Washington, D.C., since 
2003 for this neurocirculatory asthenia/psychoneurosis 
condition and it was agreed upon at the September 2008 
hearing that the VA would obtain these records.  A review of 
the VA records available reflect that the most recent records 
from the Washington, D.C., VA Medical Center from 1999 to the 
end of 2002 were printed out in January 2003 and sent to the 
RO.  The representative also requested that the VA provide 
both psychiatric and cardiovascular examinations to fully 
address the nature and etiology of this condition.  The Board 
notes that the November 2003 VA examination did not appear to 
include a claims file review and fails to address whether the 
diagnosed condition of recurrent heart fluttering was 
aggravated by service.  

As there is no VA examination of record to ascertain whether 
or not the veteran's preexisting heart/psychiatric condition 
was aggravated by his service, further examination is 
indicated to ascertain the etiology of the veteran's 
heart/neuropsychiatric disorder.  In addition, the AOJ has 
yet to consider the revised provisions governing presumption 
of soundness under VAOGCPREC 3-2003.  See Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004), see also Cotant v. Principi, 
17 Vet. App. 116 (2003).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Washington, D.C., for any 
treatment for his cardiovascular 
disabilities from January 2003 and 
thereafter.  If the records are not 
available, that fact should be entered in 
the claims file.
 
2.  Upon completion of the above, the 
veteran should be afforded VA 
examinations, by the appropriate 
specialists in cardiovascular and 
psychiatric disorders to ascertain the 
nature and etiology of his current 
neurocirculatory asthenia/psychoneurosis 
condition.  The examiners should review 
the contents of the claims file, and 
obtain relevant history from the veteran.  
All indicated tests and studies should be 
undertaken.  Following the examinations, 
the examiner should express opinions on 
the following questions:(a) What is the 
diagnosis (are the diagnoses) of the 
veteran's current neurocirculatory 
asthenia/psychoneurosis disorder(s); (b) 
If any diagnosed heart/psychoneurosis 
disorder is shown to have preexisted 
service, was there (1) a pathological 
worsening of the preexisting condition 
during service? and (2) if yes, was the 
increase in severity due to the "natural 
progress" of the disorder or was the 
increase beyond that which would be 
considered the "natural progress" of the 
disorder; (c) for any 
heart/neuropsychiatric pathology 
diagnosed which is not shown to have 
preexisted service, opine whether it is 
at least as likely as not that any 
disorder had its onset in service or is 
related to any event or episode of 
service.  The examiners must provide a 
rationale for all opinions provided.  The 
claims folder and a copy of this remand 
should be made available to the 
examiners.

3.  After completion of the above, the 
AOJ should adjudicate the veteran's 
service-connection claim to include on a 
direct, presumptive, and due to 
aggravation of a preexisting condition 
basis, with discussion of the 
ramifications of VAOPGCPREC 3-2003 and 
the holding in Wagner, supra.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which fully sets 
forth the controlling law and regulations 
pertinent to the issue on appeal, 
including 38 C.F.R. § 3.306 (2007).  They 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

The purpose of this remand is to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


